United States Securities and Exchange Commission Washington, D.C. 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission file number 001-33106 DOUGLAS EMMETT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-3073047 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 808 Wilshire Boulevard, Suite 200, Santa Monica, California 90401 (Address of principal executive offices) (Zip Code) (310)255-7700 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2009 Common Shares of beneficial interest, 121,484,341 shares $0.01 par value per share DOUGLAS EMMETT, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I. FINANCIAL INFORMATION 3 Item1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2009and December31, 2008 (unaudited) 3 Consolidated Statements of Operations for the three and six months ended June 30, 2009 and 2008 (unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 32 PART II. OTHER INFORMATION 33 Item1. Legal Proceedings 33 Item1A. Risk Factors 33 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item3. Defaults Upon Senior Securities 33 Item4. Submission of Matters to a Vote of Security Holders 34 Item5. Other Information 34 Item6. Exhibits 35 SIGNATURES 36 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Douglas Emmett, Inc. Consolidated Balance Sheets (unaudited and in thousands, except for share data) June 30, 2009 December 31, 2008 Assets Investment in real estate: Land $ 835,407 $ 900,213 Buildings and improvements 5,013,389 5,528,567 Tenant improvements and lease intangibles 513,836 552,536 6,362,632 6,981,316 Less: accumulated depreciation (578,594) (490,125) Net investment in real estate 5,784,038 6,491,191 Cash and cash equivalents 43,261 8,655 Tenant receivables, net 1,215 2,427 Deferred rent receivables, net 35,858 33,039 Interest rate contracts 139,015 176,255 Acquired lease intangible assets, net 14,240 18,163 Investment in unconsolidated real estate fund 102,168 - Other assets 26,034 31,304 Total assets $ 6,145,829 $ 6,761,034 Liabilities Secured notes payable, including loan premium $ 3,276,009 $ 3,692,785 Accounts payable and accrued expenses 65,420 69,445 Security deposits 31,928 35,890 Acquired lease intangible liabilities, net 156,418 195,036 Interest rate contracts 297,152 407,492 Dividends payable 12,140 22,856 Other liabilities - 57,316 Total liabilities 3,839,067 4,480,820 Equity Douglas Emmett, Inc. stockholders' equity: Common stock, $0.01 par value 750,000,000 authorized, 121,399,341 and 121,897,388 outstanding at June 30, 2009 and December 31, 2008, respectively. 1,214 1,219 Additional paid-in capital 2,285,551 2,284,429 Accumulated other comprehensive income (loss) (216,874) (274,111) Accumulated deficit (269,987) (236,348) Total Douglas Emmett, Inc. stockholders' equity 1,799,904 1,775,189 Noncontrolling interests 506,858 505,025 Total equity 2,306,762 2,280,214 Total liabilities and equity $ 6,145,829 $ 6,761,034 See notes to consolidated financial statements. 3 Douglas Emmett, Inc. Consolidated Statements of Operations (unaudited and in thousands, except for share data) Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 Revenues: Office rental Rental revenues $ 99,210 $ 111,213 $ 207,756 $ 210,229 Tenant recoveries 7,134 8,179 15,100 14,188 Parking and other income 16,404 18,229 34,038 34,805 Total office revenues 122,748 137,621 256,894 259,222 Multifamily rental Rental revenues 16,007 16,423 32,194 33,647 Parking and other income 1,040 1,019 2,124 2,002 Total multifamily revenues 17,047 17,442 34,318 35,649 Total revenues 139,795 155,063 291,212 294,871 Operating Expenses Office expense 36,665 41,802 76,977 77,723 Multifamily expense 4,286 4,219 8,803 8,519 General and administrative 5,959 5,729 12,310 11,014 Depreciation and amortization 55,729 63,858 116,803 120,607 Total operating expenses 102,639 115,608 214,893 217,863 Operating income 37,156 39,455 76,319 77,008 Gain on disposition of interest in unconsolidatedreal estate fund - - 5,573 - Interest and other income 60 123 2,974 532 Loss, including depreciation, from unconsolidated real estate fund (2,128) - (2,806) - Interest expense (44,606) (51,791) (93,828) (92,994) Net loss (9,518) (12,213) (11,768) (15,454) Less:Net loss attributable to noncontrolling interests 2,036 2,785 2,419 3,526 Net loss attributable to common stockholders $ (7,482) $ (9,428) $ (9,349) $ (11,928) Net loss attributable to commonstockholders per share – basic and diluted $ (0.06) $ (0.08) $ (0.08) $ (0.10) Dividends declared per common share $ 0.1000 $ 0.1875 $ 0.2000 $ 0.3750 Weighted average shares of common stock outstanding – basic and diluted 121,319,121 121,313,515 121,579,011 119,798,547 See notes to consolidated financial statements. 4 Douglas Emmett, Inc. Consolidated Statements of Cash Flows (unaudited and in thousands) Six Months Ended June 30, 2009 2008 Operating Activities Net loss $ (11,768) $ (15,454) Adjustments to reconcile net loss to net cash provided by operating activities: Non-cash profit sharing allocation to consolidated real estate fund 660 ─ Loss, including depreciation, from unconsolidated real estate fund 2,806 ─ Depreciation and amortization 116,803 120,607 Net accretion of acquired lease intangibles (17,940) (21,690) Gain on disposition of interest in unconsolidated real estate fund (5,573) ─ Amortization of deferred loan costs 1,090 840 Amortization of loan premium (2,476) (2,336) Non-cash market value adjustments on interest rate contracts 9,989 7,339 Non-cash amortization of stock-based compensation 2,333 2,144 Change in working capital components: Tenant receivables 1,068 402 Deferred rent receivables (4,425) (7,642) Accounts payable, accrued expenses and security deposits 4,076 (1,576) Other assets (979) 8,145 Net cash provided by operating activities 95,664 90,779 Investing Activities Capital expenditures and property acquisitions (21,339) (642,750) Deconsolidation of Douglas Emmett Fund X, LLC (6,625) ─ Net cash used in investing activities (27,964) (642,750) Financing Activities Proceeds from long-term borrowings 82,640 1,052,700 Deferred loan costs (18) (3,225) Repayment of borrowings (106,665) (383,600) Net change in short-term borrowings (25,275) (37,500) Contributions by Douglas Emmett Fund X, LLC investors 66,074 ─ Contributions by noncontrolling interests 450 319 Distributions to noncontrolling interests (9,957) (14,753) Redemption of noncontrolling interests ─ (23,758) Issuance of common stock ─ 667 Repurchase of common stock (5,338) ─ Cash dividends (35,005) (41,958) Net cash (used in) provided by financing activities (33,094) 548,892 Increase (decrease) in cash and cash equivalents 34,606 (3,079) Cash and cash equivalents at beginning of period 8,655 5,843 Cash and cash equivalents at end of period $ 43,261 $ 2,764 Noncash transactions: Investing activity related to contribution of properties to unconsolidated real estate fund $ 476,852 $ ─ Financing activity related to contribution of debt and noncontrolling interest to unconsolidated real estate fund $ (483,477) $ ─ See notes to consolidated financial statements. 5 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (in thousands, except shares and per share data) 1.
